Citation Nr: 1021934	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
eye diplopia.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disorder.  

3.  Entitlement to service connection for headaches, 
including migraines.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esquire




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to November 
1985.  

This appeal arises from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issues of service connection for diplopia and a back 
disorder were previously denied by the RO.  In Barnett v. 
Brown, 8 Vet. App. 1 (1995) the United States Court of 
Appeals for Veterans Claims (Court) instructed that the Board 
of Veterans' Appeals (Board) must initially address the issue 
of whether or not new and material evidence has been 
submitted to reopen a claim in cases where there is a prior 
final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  

The issues of service connection for headaches or migraines, 
and PTSD are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Decisions dated in December 1985, August 1987, October 
1990, August 1991 and July 2000 denied the claim for service 
connection for left eye diplopia.  The Veteran did not 
appeal.  

2.  The Veteran requested his claim for service connection 
for left eye diplopia be reopened in October 2005.  

3.  The evidence submitted since July 2000 is new and 
material and when considered with the evidence as a whole 
presents a reasonable possibility of substantiating the 
Veteran's claim.  

4.  A July 1987 rating decision denied service connection for 
arthritis of the back.  The Veteran did not appeal.  

5.  The Veteran requested his claim for service connection 
for a back disorder be reopened in March 2006.  

6.  The evidence submitted since July 1987 does not relate to 
any unsubstantiated fact and when considered with the 
evidence as a whole does not present a reasonable possibility 
of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The July 2000 decision denying service connection for 
left eye diplopia is final.  38 C.F.R. §§ 3.104, 20.1103 
(2009).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for left eye diplopia.  
38 C.F.R. § 3.156 (2009).  

3.  Left eye diplopia was aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.306 
(2009).  

4.  The July 1987 rating decision denying service connection 
for a back disorder is final.  38 C.F.R. §§ 3.104, 19.192 
(1986).  

5.  New and material evidence has not been submitted to 
reopen the claim for service connection for a back disorder.  
38 C.F.R. § 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held 
that VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  

Since the Board is reopening the claim for service connection 
for left eye diplopia and granting service connection for it, 
any notice errors in regard to that matter are harmless.  

In March 2006, the Veteran requested his claim for service 
connection for a back disorder be reopened.  The RO in an 
August 2006 letter to the Veteran noted his claim for service 
connection for a back disorder had previously been denied as 
the evidence did not show it was incurred or aggravated in 
military service.  The RO explained to the Veteran that new 
and material evidence relating to the basis for the prior 
denial must be submitted to reopen the claim.  The letter 
explained how VA could help and how the Veteran could help 
with the development of his claim.  Enclosures set out what 
the evidence must show to support the claim, and how VA 
assigned disability ratings and effective dates.  

The Veteran's service treatment and personnel records were 
obtained.  His VA medical records from Panama City and 
Pensacola were also obtained.  The Social Security 
Administration forwarded the Veteran's medical records 
supporting his claims for disability to VA.  The Veteran was 
examined by VA and medical opinions were obtained.  The 
Veteran has not identified any other relevant evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Claim to Reopen

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

A.	Diplopia

A December 1985 rating decision denied service connection for 
double vision or diplopia.  In December 1985 the RO sent the 
Veteran a letter informing him his claim had been denied.  
The Veteran did not appeal.  The December 1985 rating 
decision is final.  38 C.F.R. §§ 3.104, 19.192 (1985).  

In March 1987, the Veteran requested his claim for an eye 
disorder be reopened.  The RO in an August 1987 letter 
informed the Veteran the evidence did not establish service 
connection for diplopia.  The Veteran did not appeal that 
determination.  The August 1987 determination is final.  
38 C.F.R. §§ 3.104, 19.192 (1986).  

The RO received the Veteran's request to reopen his claim for 
service connection for an eye disorder in August 1990.  An 
October 1990 letter to the Veteran informed him that service 
connection for double vision had previously been denied.  The 
Veteran did not appeal that determination.  The October 1990 
determination is final.  38 C.F.R. §§ 3.104, 19.192 (1990).  

The Veteran's representative submitted additional evidence 
and requested that the claim for service connection for 
diplopia be reopened in May 1991.  The RO reopened the claim 
for service connection and denied it in an August 1991 rating 
decision.  An August 1991 letter from the RO to the Veteran 
informed him his claim for left eye disorder had been denied.  
The Veteran did not appeal.  The August 1991 decision is 
final.  38 C.F.R. §§ 3.104, 19.192 (1990).  

The Veteran requested his claim for service connection for an 
eye disorder be reopened in June 2000.  The RO sent the 
Veteran a letter in July 2000 informing him that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an eye disorder.  The Veteran did 
not appeal.  The July 2000 determination is final.  38 C.F.R. 
§§ 3.104, 20.1103 (2000).  

The Veteran requested his claim for service connection for 
double vision be reopened in October 2005.  The RO in a 
February 2007 rating decision reopened the claim and denied 
it on the merits.  A March 2007 letter to the Veteran from 
the RO informed him his claim had been denied.  The Veteran 
filed a notice of disagreement with that decision in February 
2008.  A statement of the case was issued to the Veteran in 
January 2009 and his substantive appeal was received in March 
2009.  

As was explained above, when there are prior final denials of 
a claim, the Board must first address whether new and 
material evidence has been submitted.  The Court has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In this case the last final disallowance of the claim is the 
July 2000 decision.  To determine if new and material 
evidence has been submitted to reopen the claim the Board has 
compared the evidence in the claims folder in July 2000 with 
the evidence submitted since that date.  

The evidence submitted since July 2000 includes records which 
were not previously in the claims folder, particularly pre-
service treatment records and a VA examination report of 
December 2006.  Those records are relevant as they provide 
evidence of a pre-service injury and symptoms of diplopia.  
They also include the pre-service operative report which 
provides a baseline for evaluating the symptoms demonstrated 
in service.  Moreover, the VA examination report of December 
2006 includes a conclusion stating there was an increase in 
the Veteran's symptoms of double vision in service.  These 
findings all relate to the question of whether the Veteran 
had a preexisting eye disorder which increased in severity in 
service.  This is new and material evidence, and the claim is 
reopened.  
The Board will address the issue of service connection for 
left eye diplopia on the merits below.  

B.	Back Disorder

The Veteran filed his claim for service connection for 
arthritis of the back in March 1987.  A July 1987 rating 
decision denied service connection for a back disorder.  An 
August 1987 letter to the Veteran from the RO informed him 
his claim had been denied.  The Veteran did not appeal.  The 
March 1987 rating decision is final.  38 C.F.R. §§ 3.104, 
19.192 (1986).  

At the time of the 1987 decision, the evidence included the 
service treatment records which showed that in July 1983, the 
Veteran complained of back problems in that he was having 
difficulty doing sit ups.  X-rays of the thoracolumbar spine 
taken in July 1983, were interpreted as showing osteophytic 
lipping at L-4/L-5 and L-5/S-1 that were consistent with 
degenerative changes at those points.  The remainder of the 
study was unremarkable.  Thereafter, however, the report of a 
September 1985 Medical Examination performed for the Medical 
Evaluation Board found the Veteran's spine was normal.  
Further, on the Report of Medical History prepared by the 
Veteran in connection with that examination, he checked 
"no" beside history of recurrent back pain, and X-rays of 
the lumbosacral spine taken at that time were interpreted as 
revealing no significant abnormality, (with the contrast with 
the interpretation set out in the 1983 X-ray report noted).   

The evidence submitted since July 1987 includes the 
following:  

VA X-rays of the lumbar spine in August 2004 which showed 
mild disc disease at L2-3 with some minor spurring 
anteriorly.  

The report of a December 2006 VA examination that includes X-
rays of the lumbar spine and the January 2007 addendum by the 
examiner with an opinion addressing nexus with service.  The 
X-rays showed degenerative disc disease at L2-3 which 
appeared mildly more prominent when seen on a prior 
examination, (degenerative disc disease was diagnosed), and 
in his January 2007 addendum, the VA examiner noted the 
discrepancy in the X-ray reports in service, but observed the 
current X-rays obtained in February 2006 did not suggest a 
finding of lipping at L4-L5 or L5-S1.  The current changes 
seen on X-rays he felt could very likely have developed over 
the past 20 years since the Veteran had been in the service, 
and he concluded the lumbar degenerative disc disease that 
currently exists was less likely caused by the Veteran's 
military service.  

The evidence submitted since July 1987, does not present a 
reasonable possibility of substantiating the claim for 
service connection as it does not support a finding that any 
current disability was incurred in service.  It bolsters the 
conclusion noted at the time of the in-service Medical Board 
evaluation that found no evidence of degenerative arthritis 
of the lumbar spine during service, and includes a specific 
medical opinion against a link between current disability and 
service.  Accordingly, the claim for service connection for a 
back disorder may not be reopened.  38 C.F.R. § 3.156 (2009)

Service Connection for Diplopia

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 2002); 38 
C.F.R. § 3.306 (2009).  

In this case, there are pre-service records dated in January 
1974 which document the Veteran's head injury sustained in an 
automobile accident and the development of double vision.  
Those records clearly demonstrate the Veteran's double vision 
or diplopia pre-existed service entrance in April 1978.  

The question presented is whether the diplopia was aggravated 
in service.  Service treatment records document increasing 
complaints of double vision in service, and in fact, the 
Veteran was evaluated and separated from the service due to 
his double vision, with the Physical Evaluation Board Report 
and Medical Evaluation Board Report noting the condition was 
aggravated by service.  There are no medical documents 
contradicting that point.  Thus, evidence supports finding 
aggravation of the Veteran's pre-existing diplopia of the 
left eye in active service.  Service connection for left eye 
diplopia is warranted.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for left eye diplopia.  

Service connection for the left eye diplopia is granted.  

New and material evidence has not been submitted to reopen 
the claim for service connection for a back disorder, the 
appeal is denied.  


REMAND

The Veteran is also seeking service connection for PTSD and 
headaches, including migraines.  After reviewing the claims 
folder the Board has concluded additional development is 
required.  

The Veteran contends he was sexually assaulted in service.  
As a result he contends he developed PTSD.  The Veteran 
recently submitted a statement from the senior non-
commissioned officer at the unit with which the Veteran 
served, describing some of the Veteran's behavior he 
observed.  This has not been considered, nor has a medical 
opinion been obtained as to whether any psychiatric disorder, 
other than PTSD, had its onset in service.  This should be 
accomplished.  

As to the claim for service connection for headaches or 
migraines, VA records in December 2008 indicate the Veteran 
had been worked up in the Neurology Clinic with computed 
tomography scans and given a diagnosis of cluster headaches.  
The report of that neurological work up is not presently in 
the claims folder.  

In addition, after an adverse medical opinion was obtained in 
January 2007, additional records from the Social Security 
Administration were obtained.  They include the report of the 
original head injury in 1974 and records of the Veteran's 
hospitalization for treatment of a upper brain stem contusion 
and skull fracture.   Those records should be reviewed by a 
competent medical professional to determine if the Veteran 
has headaches that either developed in service or were 
aggravated in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since December 2008 for PTSD, 
psychiatric symptoms or headaches.  VA 
should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran.  There also should be 
a specific request for copies of a 
work up in the VA Neurology clinic for 
headaches which included computed 
tomography scans as referred to in the 
Addendum of December 23, 2008 VA 
medical records from Panama City, 
Florida.  

2.  Arrange for the Veteran's claims 
folder to be provided to a qualified 
individual for the purpose of 
obtaining an opinion as to whether the 
Veteran has PTSD, or any other 
psychiatric disorder that had is onset 
in service.  The examiner is asked to 
give particular attention to the 
service personnel records which 
include documentation of pre-service 
arrests for alcohol related offenses 
in June 1974, July 1973 and October 
1973; the Good Conduct awards and 
certificates; the April 2009 statement 
of the Veterans' Sergeant Major; and 
the Veteran's February 2006 
descriptions of the three occasions in 
service when he claims he was 
assaulted, (a physical assault in 
September 1979, a sexual assault in 
1979 in Gulfport, MS, and another 
sexual assault in September 1982).   
The examiner is asked to indicate 
whether there is evidence of 
behavioral changes sufficient to 
support finding that the Veteran was 
sexually assaulted in service.  

For each current psychiatric disorder 
present, the examiner is asked to 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability) the psychiatric disorder 
began in service or if pre-existing 
service, was aggravated in service?  
The examiner is asked to explain the 
basis for his/her conclusions, and if 
it is necessary to examine the Veteran 
in order to obtain the requested 
opinions, that should be arranged.  

3.  Arrange for the Veteran's claims 
folder to be provided to a person with 
appropriate expertise to ascertain 
whether the Veteran has a chronic 
headache disorder which had its onset 
in service, or if pre-existing 
service, was aggravated therein.  The 
examiner is asked to explain the basis 
for his/her conclusions, (noting the 
Veteran's pre-service brain trauma), 
and if it is necessary to examine the 
Veteran in order to obtain the 
requested opinions, that should be 
arranged.  

4.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with 
an appropriate supplemental statement 
of the case and be given opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


